Fourth Court of Appeals
                               San Antonio, Texas
                                      June 22, 2016

                                  No. 04-15-00688-CV

                IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                 From the County Court at Law No 2, Webb County, Texas
                          Trial Court No. 2012-PB4-000048 L2
                         Honorable Jesus Garza, Judge Presiding


                                     ORDER
       Appellees' unopposed motion for extension of time to file brief is hereby GRANTED.
Time is extended to July 20, 2016.



                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court